Fisher, J.,
delivered the opinion of the court.
This was an action in the Circuit Court of Hinds county, founded on the account of the plaintiff’s testator, as a physician, for services alleged to have been rendered to the defendant, her family, and her servants, which she held under the Act of 1839, regulating the rights of married women.
The defendant pleaded that she was a feme covert at the time of rendering the alleged services. No doubt can exist as to the truth of this plea; and admitting its truth, there is no cause of action shown against the defendant. Under the provisions of the statute above named, the husband having the control of the slaves of the wife, and being entitled to their hires and profits, he would be *547alone liable for services rendered on account of said slaves. He would also be tbe only party, liable for services rendered on account of his wife and family.
Judgment reversed, new trial granted, and cause remanded.